Citation Nr: 9936243	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  92-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	R. Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1989 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The Board remanded this case to the RO for additional 
development in September 1994 and May 1996, and the Board 
denied the veteran's claim in an October 1997 decision.  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 1999 single-
judge memorandum decision, the Court vacated the October 1997 
Board decision and remanded the case to the Board.  In the 
same decision, the Court noted that the veteran had expressly 
abandoned his claim for service connection for an acquired 
psychiatric disorder secondary to asthma, which had also been 
denied in the October 1997 Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's asthma preexisted service, but this 
disability worsened during service.


CONCLUSION OF LAW

The veteran's preexisting asthma was aggravated as a result 
of service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.380 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts necessary for an equitable 
disposition of the veteran's appeal have been properly 
developed and that no further assistance to him is required 
in order to comply with the VA's duty to assist him in 
developing the facts pertinent to this claim.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by service.  Id.  See 
38 C.F.R. § 3.304(b) (1999); see also Monroe v. Brown, 4 Vet. 
App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991). 

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service and then whether this constitutes an increase 
in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

Also, under 38 C.F.R. § 3.380 (1999), diseases of allergic 
etiology, including bronchial asthma and urticaria, may not 
be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
An increase in the degree of disability during service may 
not be disposed of routinely as natural progress nor as due 
to the inherent nature of the disease.  Seasonal and other 
acute allergic manifestations subsiding in the absence of, or 
removal of, the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  

In this case, the veteran's service medical records show that 
he was treated on numerous occasions during service for 
asthma attacks and related complaints.  A service medical 
record from June 1976 indicates that the veteran had been 
treated for asthma symptoms since childhood and that his 
asthma had gotten worse since entry into service.  The 
impression was a history of wheezing attacks since childhood, 
which had been responsive to bronchodilator medication, and 
mild expiratory wheezing that was consistent with the 
diagnosis of bronchial asthma.  
A June 1987 service medical record reflects that the veteran 
had asthma with predominant allergic precipitators; it was 
noted that his asthma was unlikely to cause any problems with 
duty performance except in prolonged field duty.  A 
subsequent physical evaluation board (PEB) report dated in 
November 1988, however, indicates that the veteran was found 
to be unfit for further duty as a result of his asthma.  This 
report contains a notation that the asthma existed prior to 
service but was aggravated by service.  Also, this report 
indicates that the veteran was recommended to be separated 
from service as a result of this disability.

Subsequent to service, the veteran underwent a VA examination 
in August 1989.  The report of this examination indicates 
that the veteran had a history of asthma since childhood and 
that his asthma got worse after he entered the service in 
1975.  Upon examination, he had a few scattered rhonchi in 
both lower lungs, with no expiratory wheezing.  A chest x-ray 
was unremarkable.  The diagnosis was asthma.  Pulmonary 
function testing (PFT) was interpreted as showing normal 
spirometry. 

The report of a June 1991 VA examination indicates that the 
veteran had a history of asthma as a child.  The examiner 
noted that "[t]he asthma got better, and again, in the 
Service in 1983, it got worse."  The diagnosis was asthma.  
PFT was interpreted as showing mild obstructive lung disease.  

The report of an October 1994 VA respiratory examination 
reflects that the veteran had a history of asthma since 
childhood.  The examiner opined that it appeared that the 
veteran's asthma worsened during service and that this was 
likely related to being exposed to outdoor allergens that 
exacerbated the condition.  The examiner further stated, 
however, that it appeared that the asthma had improved since 
service, and that, while his asthma was exacerbated by 
exposures since discharge from the military, it was unlikely 
that this altered the course of his disease or affected his 
current pulmonary status.  

In November 1996, the veteran underwent another VA 
respiratory examination.  
The examiner who conducted this examination provided an 
addendum in January 1997, in which he noted that, after 
reviewing the complete medical record, there was no evidence 
to support "permanent worsening of the veteran's asthma 
beyond a natural progression of the disease."  Rather. the 
asthma exacerbations during service could be attributed to 
environmental exposure to the allergens.

In this case, the Board finds that the noted VA examination 
reports, which indicate that the veteran's asthma preexisted 
service, constitute such "clear and unmistakable evidence" 
as to rebut the presumption of soundness at entry.  See 38 
U.S.C.A. § 1111 (West 1991).  However, the Board finds that 
these same examination reports present a question as to 
whether the veteran's preexisting asthma underwent a 
permanent worsening during service.  On the one hand, the 
Board observes that the November 1996 VA examination report 
indicates that this disability did not worsen during service, 
and this opinion was based on a review of the claims file.  
The October 1994 VA examination report is more equivocal; it 
indicates that the veteran's asthma worsened during service 
but improved subsequent to service.  However, the VA 
examination reports from August 1989 and June 1991 indicate a 
worsening during service.  The Board also finds that the 
November 1988 PEB report, which indicates aggravation of 
asthma during service, clearly supports the veteran's claim 
for service connection for this disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In view of all these findings, and after resolving any doubt 
in favor of the veteran, the Board concludes that his asthma 
underwent an increase in severity as a result of service.  
See 38 U.S.C.A. § 5107(b) (West 1991).  Therefore, service 
connection is warranted for this disorder.



ORDER

Entitlement to service connection for asthma is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

